Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant filed an amendment on November 29, 2021. Claims 1-20 were pending in the Application. Claims 1, 5-8, 10-11, and 14-20 are amended. No new claims have been added. Claim 4 has been canceled. Claims 1, 11, and 16 are the independent claims, the remaining claims depend, directly or indirectly, on Claims 1, 11, and 16. Thus Claims 1-3 and 5-20 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be not persuasive and/or moot. This action is made FINAL.

Response to Arguments


















In the context of the Claim Interpretation, for paragraphs 12-14 of the Non-Final Rejection Office Action dated September 02, 2021, Applicant did not provide any argument in the Applicant Remarks dated November 29, 2021, therefore, Examiner’s claim interpretation for intended use for the cited claims still stands for paragraphs 12-14 of the Non-Final Rejection Office Action dated September 02, 2021, and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C)
In the context of the Claim Objections, for paragraphs 15-17 of the Non-Final Rejection Office Action dated September 02, 2021, Applicant has adequately amended the cited claims, therefore, Examiner hereby withdraws the Claim Objections for paragraphs 15-17 of the Non-Final Rejection Office Action dated September 02, 2021.
In the context of 35 U.S.C. § 101, Applicant respectfully disagrees and asserts that the pending claims fully comply with the requirements of 35 U.S.C. § 101. Applicant respectfully submits that the judicial exception is integrated into a practical application in light of Example 37 of the Subject Matter Eligibility Examples: Abstract Ideas published by the USPTO in January 2019. Example 37 - Relocation of Icons on a Graphical User Interface recites a method of rearranging icons on a graphical user interface (GUI) based on a specific criteria such as amount of use.
Applicant continues to submit that representative claim 1 of Example 37 was deemed as a whole to integrate the judicial exception into a practical application as the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Similar to the representative claim 1 in Example 37, the pending claims allow for a user to split resource transfer data between a user and multiple other users via a display, which provides a significant improvement over prior resource distribution splitting systems. 
Even if the individual steps may be considered as mere pre or post-solution activity, the claim as a whole is directed to a particular improvement in the resource distribution splitting space. As such, the pending claims integrate a judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Therefore, the pending claims as a whole are integrated into a practical application, and are not "directed to" a judicial exception and is thus patent eligible.
Examiner has considered these arguments and is not persuaded. Examiner submits that the representative claim 1 of Example 37 is not similar to the pending claims in the instant receiving, via a GUI, a user selection to organize each icon based on the amount of use of each icon, a processor for performing the determining step, and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use.  The claim as a whole integrates the mental process into a practical application.  Specifically, the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices.  Thus, the claim is eligible because it is not directed to the recited judicial exception. 
Examiner also submits that the pending claims, in particular the independent claims 1, 11, and 16 being the method claim, do not recite additional elements in a specific manner that allow a user to split resource transfer data between a user and multiple other users via a display. The pending claims recite the limitations of displaying the resource transfer data to a user on a graphical interface, and allowing the user to modify the resource data from the third party via the graphical interface including providing capability to split a total resource transfer data into one or more portions between the user and additional authorized users. By the instant claim language, it is not clear to the Examiner what is providing the capability to split a total resource transfer data, such as the graphical interface, the processing device, or the portable resource transmittal device as in block 306 of Figure 3 and specification [0069].
Examiner finally submits that allowing the user to modify the resource data via the graphical interface including providing capability to spit a total resource transfer data into one or more portions is similar to prior art relating to an allocation graphical user interface that is presented to the customer allocating portions of the unallocated funds to one or more envelopes. 
In the context of 35 U.S.C. § 112(a), Lack of Support, for paragraphs 26 and 31-33 of the Non-Final Rejection Office Action dated September 02, 2021, Applicant has amended adequately to overcome the rejections under 35 U.S.C. § 112(a), therefore, Examiner hereby withdraws the rejections under 35 U.S.C. § 112(a) for paragraphs 26 and 31-33 of the Non-Final Rejection Office Action dated September 02, 2021. As for paragraph 28 of the Non-Final Rejection Office Action dated September 02, 2021, Applicant has cancelled claim 4 rendering the rejection under 35 U.S.C. § 112(a) moot, therefore, Examiner hereby withdraws the rejection under 35 U.S.C. § 112(a) for paragraph 28 of the Non-Final Rejection Office Action dated September 02, 2021.
In the context of 35 U.S.C. § 112(a), Lack of Support, for paragraphs 27, 29-30, and 34 of the Non-Final Rejection Office Action dated September 02, 2021, Applicant has not amended adequately to overcome the rejection under 35 U.S.C. § 112(a), therefore, Examiner does not hereby withdraw the rejections under 35 U.S.C. § 112(a) for paragraphs 27, 29-30, and 34 of the Non-Final Rejection Office Action dated September 02, 2021. 
In the context of 35 U.S.C. § 112(b), Antecedent Basis, for paragraphs 36-40 of the Non-Final Rejection Office Action dated September 02, 2021, Applicant has amended adequately to overcome the rejections under 35 U.S.C. § 112(b), therefore, Examiner hereby withdraws the rejections under 35 U.S.C. § 112(b) for paragraphs 36-40 of the Non-Final Rejection Office Action dated September 02, 2021.
In the context of 35 U.S.C. § 112(b), Unclear Scope, for paragraph 46 of the Non-Final Rejection Office Action dated September 02, 2021, Applicant has amended adequately to overcome the rejection under 35 U.S.C. § 112(b), therefore, Examiner hereby withdraws the rejections under 35 U.S.C. § 112(b), Unclear Scope, for paragraph 46 of the Non-Final Rejection Office Action dated September 02, 2021.
In the context of 35 U.S.C. § 112(b), Unclear Scope, for paragraphs 42-45 and 47 of the Non-Final Rejection Office Action dated September 02, 2021, Applicant has not amended adequately to overcome the rejections under 35 U.S.C. § 112(b), Unclear Scope, therefore, Examiner does not hereby withdraw the rejections under 35 U.S.C. § 112(b), Unclear Scope, for paragraphs 42-45 and 47 of the Non-Final Rejection Office Action dated September 02, 2021. 
In the context of 35 U.S.C. § 103, Applicant submits that Wheeler, Huffines, Pitroda, and Scott, singularly or in combination with other cited references, do not teach or suggest the above-presented features of independent claims 1, 11, and 16. Specifically, Huffines, Pitroda, and Scott, singularly or in combination do not teach or suggest the following recitation of the independent claims: (1) integrating the third party resource transfer system with a third party accounting and payroll, wherein additional resources added by the user for transfer to individuals associated with the third party are automatically taxed and integrated into the individual's pay. 
Applicant continues to submit that the cited portion of Pitroda appears to reference the transmission of an "alert" which includes a detailed listing of charges, taxes and service fees. Applicant respectfully disagrees that this amounts to the teachings of the present invention, which include integrating with a third party accounting and payroll, wherein resources added by the user for transfer to individuals associated with the third party are automatically taxed and Pitroda merely references that taxes and other charges may be listed on a bill. 
In light of the above, Applicant respectfully submits that independent claims 1, 11, and 16 as amended, and the claims depending therefrom are patentable over Wheeler and Condon (Examiner notes the Condon reference should be Huffines), singularly or in combination.
As US Patent Application Publication No. 20120016782 A1 to Hardison is being applied to the new subject matter (See 35 U.S.C. § 103 Analysis below) for claims 1, 11, and 16, Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, claims 1, 11, and 16 are not patentable. Claims 1, 11, and 16 stand rejected under 35 U.S.C § 103 in the analysis below, and is therefore, not patentable in view of Hardison, with FIG. 10-11 and 63-64, and [0431] and [0433], now applying to the applicable new subject matter of claims 1, 11, and 16.
As Claim 1, and similarly Claims 11 and 16, stand rejected under 35 U.S.C. §103; Claims 2-3 and 5-10, which depend from Claim 1, stand rejected under 35 U.S.C. § 103; Claims 12-15, which depend from Claim 11, stand rejected under 35 U.S.C. § 103; and Claims 17-20, which depend from Claim 16, stand rejected under 35 U.S.C. §103.

Claim Interpretation
Regarding Claims 1, 11, and 16, Examiner notes that the following limitation: “allow the user … providing capability to split
Regarding Claim 12, Examiner notes that the following limitation: “…, further comprising an executable portion configured for performing processing …” is an intended use of “an executable portion”; and therefore carries limited patentable weight. See MPEP § 2103 (I) (C)

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.














Claims 1-3 and 5-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, Claim 16 is directed to a “computer-implemented method for paperless and cardless third party resource transfer processing via a computer processing device and a non-transitory computer readable medium.”
Claim 16 is directed to the abstract idea of “splitting a financial obligation or bill between a user and multiple other authorized users” which is grouped under “Certain Methods of Organizing Human Activity of fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 16 recites “receiving, …, resource transfer data …, wherein the resource transfer data comprises resource requirements for completion by the user; displaying, …, …, the resource transfer data to a user; allowing, …, the user to modify the resource transfer data from the third party … including providing capability to split a total resource transfer data into one or more portions between the user and additional authorized users; receiving, …, resource transfer input from the user including the split of the total resource transfer data; reallocating, …, the split and aggregate the resource transfer data to the user and the additional authorized users; coordinating, …, the s, one resource distribution account associated with each of the user and additional authorized users, wherein the total resource allocation comprises an addition of the split of the total resource transfer data equaling the total resource transfer data provided between the user and the additional authorized users; prompting, …, … associated with the user and the authorized users, wherein the … receives authentication credentials … associated with the authorized users; integrating, …, wherein additional resources added by the user for transfer to individuals associated with the third party will automatically be taxed and integrated into the individual's pay; and transmitting, …, a processed total resource allocation to … from the user and the additional authorized users to equal the total resource allocation.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a processing device,” “a communication device,” “memory,” “a third party resource transfer system,” “third party accounting and payroll,” “a graphical interface,” “communicable link,” “user device,” “a device,” “a computer program product,” and “a non-transitory computer readable medium,” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “splitting a financial obligation or bill between a user and multiple other authorized users.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “splitting a financial obligation or bill between a user and multiple other authorized users” using computer technology (e.g., “a processing device”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
The dependent claims do not recite any additional elements which when analyzed individually and as an ordered combination amount to significantly more.  Claims 2-3, 5-10, 12-15, and 17-20 further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “splitting a financial obligation or bill between a user and multiple other authorized users.”
Hence, Claims 1-3 and 5-20 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Hybrid Claim
Claims 1 and 11 recite “allow(ing) the user to modify the resource transfer data ...; … integrate (ing) the third party resource transfer system …, wherein additional resources added by the user for transfer to individuals …, and" Claims 1 and 11 are a system and a computer program product claims, respectively, including actions performed by a person. The court has held that this “creates confusion as to when direct infringement occurs because the claim is directed to both a system and to an action performed by “the borrower” (See In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011))

Unclear Scope
Claims 1, 11, and 16 recite “… one or more portions …” The claim is unclear, vague, and indefinite because “portions” is not clearly defined as to what the portions are between the user and additional authorized users. Therefore, the scope of what is “… one or more portions …” is unclear. Examiner is construing “one or more portions” to be each financial obligation incurred by the user and additional authorized users. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 1, 11, and 16, recite “prompt a communicable linkage with a user device associated with the user and the authorized users, wherein the communicable linkage receives authentication credentials from the user device and a device associated with the authorized users;” The specification [0030] recites “Furthermore, "communicable linkage" or communication between a user and the financial institution or third party monitoring the user's activities to transfer funds for the purchasing or selling of a product. The pathway may include face-to-face exchanges and electronic exchanges including any transfer of signs, signals, writing, image, sounds, data, or intelligence of any nature transmitted in whole or in part by a wire, radio, network, electromagnetic, or photo-electronic system.” However, the specification does not recite how the communicable linkage receives authentication credentials. Therefore, the scope of what is “… the communicable linkage receives authentication credentials” is unclear. Examiner is construing “the communicable linkage receiving authentication credentials” as the communication (transfer or transmission) of authentication credentials between a user and the financial institution or third party monitoring the user’s activities.  (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claims 2 and 3 recite “… further comprising performing processing on the third party to conduct …” Claim 5 recites “…, wherein receiving the resource transfer data …” The system comprises “the third party resource transfer system 208 is operatively coupled, via a network 201 to the user device 204, portable resource transmittal device 207, a third party inventory tracking system 209, and to the portable resource transmittal system 206. In this way, the third party resource transfer system 208 can send information to and receive information from the user device 204, portable resource transmittal device 207, and the portable resource transmittal system 206” as in Figure 1A and specification [0034]-[035]. The system claimed comprises “a processing device; a communication device; a memory storing executable instructions that when executed by the processing device causes the processing device to perform the steps of:” It is not clear whether the processing device, as being claimed, or a system component of Figure 1 A or 
For claims 2 and 3 above, see MPEP § 2173.02 I-III, for example: “During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310 ("[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b).")”
From 2173.02 III B: “It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02, subsection II (citing Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470 (Fed. Cir. 1993)); see also Halliburton Energy Servs., 514 F.3d at 1249, 85 USPQ2d at 1658 ("Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims."). Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.”
Claim 6 recites “… wherein the resource transfer input comprises an additional resource amount above the resource transfer data …” The claim is unclear, vague, and indefinite because “above” is not clearly defined as to what is involved in determining an additional resource above the resource transfer data.” Therefore, the scope of what is “… an additional resource amount above the resource transfer data …” is unclear. Examiner is construing “an additional resource amount above the resource transfer data” to be an amount of a total resource allocation that is equal to or greater than the amount to complete a transaction. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claims 7, 15, and 20 recite “…a (the) portion of the resource transfer data …” The claim is unclear, vague, and indefinite because “portion” is not clearly defined as to what “a (the) portion of the resource transfer data” actually is. Therefore, the scope of what is “…a (the) portion of the resource transfer data …” is unclear. Examiner is construing “a (the) portion of the resource transfer data” to be each financial obligation incurred by the user. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claims 7, 15, and 20 recite “… with other portions …” The claim is unclear, vague, and indefinite because “other portions” is not clearly defined. Therefore, the scope of what is “… with other portions …” is unclear. Examiner is construing “other portions” to be each financial obligation incurred by additional authorized users. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 

Claim Rejections - 35 USC § 103





























The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, not withstanding, that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
































Claim 1-2, 11-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (U. S. Patent Application Publication No. 20180374076 A1), herein referred to as Wheeler, in view of Huffines et al (U. S. Patent No. 10679207 B1), herein referred to as Huffines, and in further view of Hardison III (U. S. Patent Application Publication No. 20120016782 A1), herein referred to as Hardison.
Claims 1, 11, and 16
Wheeler discloses a system for paperless and cardless third party resource 
transfer processing, the system comprising: a processing device; 
(Fig. 3, and [0010], [0016], and [0065]-[0066])

a communication device; (Fig. 1 and 3, and [0012], [0038], and [0041])

a memory storing executable instructions that when executed by the processing device causes the processing device to perform the steps of: 
(Fig. 3, and [0065]-[0066])
[…]
display, on a graphical interface, the resource transfer data to a user; ([0040])

allow the user to modify the resource transfer data from the third party via the graphical interface including providing capability to split a total resource transfer data into one or more portions between the user and additional authorized users;
([0025], [0028]-[0029])

receive resource transfer input from the user including the split of the total resource transfer data; ([0013] and [0028])
[…]
prompt a communicable linkage with a user device associated with the user and the authorized users, wherein the communicable linkage receives authentication credentials from the user device and a device associated with the authorized users; and
([0012]-[0013] and [0080])

transmit a processed total resource allocation to the third party resource transfer 
system from the user and the additional authorized users to equal the total resource allocation. ([0012])

Wheeler does not teach, however, Huffines teaches receive resource transfer data from a third party resource transfer system, wherein the resource transfer data comprises resource requirements for completion by the user; ([Column 6, lines 21-29])
[…]
reallocating the split and aggregate the resource transfer data to the user and the additional authorized users; (FIG 5 and FIG 8, and [Column 5, lines 24-33], [Column 6, lines 5-14] and [Column 6, lines 35-42])
coordinate the resource transfer input and the resource transfer data into a total resource allocation to multiple resource distribution accounts, one resource distribution account associated with each of the user and additional authorized users, wherein the total resource allocation comprises an addition of the split of the total resource transfer data equaling the total resource transfer data provided between the user and the additional authorized users; (FIG 8, and [Column 6, lines 56-67] and [Column 7, lines 1-23])

Huffines teaches bill splitting and account delegation for NFC. It would have been obvious to one of ordinary skill in the art to include bill splitting and account delegation for NFC, as in Huffines, to improve and/or enhance the technology for proximity based interactions via mobile devices, as in Wheeler, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide new techniques to allow payments using instruments or devices readily available in a modernized society, such as a “smart phone” or other mobile computing device. There is a need for an NFC device to be capable of splitting the bill and allowing one or more users on their NFC devices to apply gift cards, coupons, promotions, tips or other modifications to the amount due, and to allow available NFC systems to accept mixed payments, such as person A pays in cash and person B pays using NFC.  

Wheeler and Huffines does not teach, however, Hardison teaches integrate the third party resource transfer system with a third party accounting and payroll, wherein additional resources added by the user for transfer to individuals associated with the third party are automatically taxed and integrated into the individual's pay; and (FIG. 10-11 and 63-64, and [0431] and [0433])

Hardison teaches a method of capturing interest associated with a whole or partial amount of money possessed or controlled by an owner/holder. It would have been obvious to one of ordinary skill in the art to include a method of capturing interest associated with a whole or partial amount of money possessed or controlled by an owner/holder, as in Hardison; and to include bill splitting and account delegation for NFC, as in Huffines, to improve and/or enhance the technology for proximity based interactions via mobile devices, as in Wheeler, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a method for providing benefits to a client of a payroll system, comprising obtaining information about a benefit provider using the payroll system, wherein the information comprises benefit information, providing the benefit information to the client through the payroll system, enrolling the client in a benefit of the benefit provider, sending client information from the payroll system to the benefit provider, and deducting a cost of the benefit and a management fee from a paycheck of the client, wherein the payroll system uses the management fee to provide a payroll service without cost to an employer of the client. The interfaces allow the user of the payroll and/or accounting services to interact with various components of the payroll system using a user friendly environment (e.g., a graphical user interface). Further, because of the sensitive nature of payroll information, these interfaces are often secure connections employing various known techniques for keeping sensitive information secure.

Claims 2, 12, and 17
Wheeler, Huffines, and Hardison disclose the limitations of Claims 1, 11, and 16. 
Wheeler and Hardison do not teach, however, Huffines teaches the system of claim 1, further comprising performing processing on the third party to conduct one or more transactions across the exchange via a cardless resource transfer, wherein the cardless 

Huffines teaches bill splitting and account delegation for NFC. It would have been obvious to one of ordinary skill in the art to include bill splitting and account delegation for NFC, as in Huffines; and to include a method of capturing interest associated with a whole or partial amount of money possessed or controlled by an owner/holder, as in Hardison, to improve and/or enhance the technology for proximity based interactions via mobile devices, as in Wheeler, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide new techniques to allow payments using instruments or devices readily available in a modernized society, such as a “smart phone” or other mobile computing device. There is a need for an NFC device to be capable of splitting the bill and allowing one or more users on their NFC devices to apply gift cards, coupons, promotions, tips or other modifications to the amount due, and to allow available NFC systems to accept mixed payments, such as person A pays in cash and person B pays using NFC.

Claims 3, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (U. S. Patent Application Publication No. 20180374076 A1), herein referred to as Wheeler, in view of Huffines et al (U. S. Patent No. 10679207 B1), herein referred to as Huffines, in view of Hardison III (U. S. Patent Application Publication No. 20120016782 A1), Hardison, and in further view of Pitroda et al (U. S. Patent Application Publication No. 20070198432 A1), herein referred to as Pitroda.

Claims 3, 13, and 18
Wheeler, Huffines, and Hardison disclose the limitations of Claims 1, 11, and 16. 
Wheeler, Huffines, and Hardison do not teach, however, Pitroda teaches the system of claim 1, further comprising performing processing on the third party resource transfer system to track and total resource transfer data and modify current inventory status, wherein modifying the current inventory status comprises updating product inventory based on the processing. ([0428]-[0429])

Pitroda teaches transactional services. It would have been obvious to one of ordinary skill in the art to include transactional services, as in Pitroda; to include a method of capturing interest associated with a whole or partial amount of money possessed or controlled by an owner/holder, as in Hardison; and to include bill splitting and account delegation for NFC, as in Huffines, to improve and/or enhance the technology for proximity based interactions via mobile devices, as in Wheeler. 
Claims 5-10, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (U. S. Patent Application Publication No. 20180374076 A1), herein referred to as Wheeler, in view of Huffines et al (U. S. Patent No. 10679207 B1), herein referred to as Huffines, in view of Hardison III (U. S. Patent Application Publication No. 20120016782 A1), herein referred to as Hardison, and in further view of Scott et al (U. S. Patent Application Publication No. 20170017958 A1), herein referred to as Scott.

Claims 5, 14, and 19
Wheeler, Huffines, and Hardison disclose the limitations of Claims 1, 11, and 16. 
Wheeler, Huffines, and Hardison do not teach, however, Scott teaches the system of claim 1, wherein receiving the resource transfer data from the third party resource transfer system further comprises an itemized graphical display of resource requirements for completion and selection of the resource transfer input by the user associated with user purchases. ([0216])

Scott teaches secure processing of electronic payments. It would have been obvious to one of ordinary skill in the art to include secure processing of electronic payments, as in Scott; to include a method of capturing interest associated with a whole or partial amount of money possessed or controlled by an owner/holder, as in Hardison; and to include bill splitting and account delegation for NFC, as in Huffines, to improve and/or enhance the technology for proximity based interactions via mobile devices, as in Wheeler, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing 

Claim 6
Wheeler, Huffines, and Hardison disclose the limitations of Claim 1. 
Wheeler, Huffines, and Hardison do not teach, however, Scott teaches the system of claim 1, wherein the resource transfer input comprises an additional resource amount above the resource transfer data that creates a total resource allocation to apply to a resource distribution allocation for user payment to complete a transaction to the third party resource transfer system. ([0203])

Scott teaches secure processing of electronic payments. It would have been obvious to one of ordinary skill in the art to include secure processing of electronic payments, as in Scott; to include a method of capturing interest associated with a whole or partial amount of money possessed or controlled by an owner/holder, as in Hardison; and to include bill splitting and account delegation for NFC, as in Huffines, to improve and/or enhance the technology for proximity based interactions via mobile devices, as in Wheeler, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to create a total resource allocation so that the invention would have a means by which to be able to create 

Claims 7, 15, and 20
Wheeler, Huffines, and Hardison disclose the limitations of Claims 1, 11, and 16. 
Wheeler, Huffines, and Hardison do not teach, however, Scott teaches the system of claim 1, wherein the resource transfer input further comprises an additional resource amount comprising a portion of the resource transfer data that in combination with other portions creates a total resource allocation, wherein the portion of the resource transfer data is applied to a user payment method to complete a transaction to the third party resource transfer system. ([0185])

Scott teaches secure processing of electronic payments. It would have been obvious to one of ordinary skill in the art to include secure processing of electronic payments, as in Scott; to include a method of capturing interest associated with a whole or partial amount of money possessed or controlled by an owner/holder, as in Hardison; and to include bill splitting and account delegation for NFC, as in Huffines, to improve and/or enhance the technology for proximity based interactions via mobile devices, as in Wheeler, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to make payment for a total resource allocation so that the invention would have a means to 

Claim 8
Wheeler, Huffines, and Hardison disclose the limitations of Claim 1. 
Wheeler, Huffines, and Hardison do not teach, however, Scott teaches the system of claim 1, wherein authentication credentials comprise wireless communication between the third party resource transfer system and the user device associated with the user via a communicable link. ([0042])

Scott teaches secure processing of electronic payments. It would have been obvious to one of ordinary skill in the art to include secure processing of electronic payments, as in Scott; to include a method of capturing interest associated with a whole or partial amount of money possessed or controlled by an owner/holder, as in Hardison; and to include bill splitting and account delegation for NFC, as in Huffines, to improve and/or enhance the technology for proximity based interactions via mobile devices, as in Wheeler, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to communicate authentication credentials so that the invention would have a means by which mobile payment transactions can be processed to ensure proper access to the account by requiring authentication through inputting a PIN or identifying biometric to complete the payment process in a secure manner. 
Claim 9
Wheeler, Huffines, and Hardison disclose the limitations of Claim 1. 
Wheeler, Huffines, and Hardison do not teach, however, Scott teaches the system of claim 1, wherein the communicable link further comprises wirelessly transmitting a notification for verification of resource distribution account to the user device. ([0301])

Scott teaches secure processing of electronic payments. It would have been obvious to one of ordinary skill in the art to include secure processing of electronic payments, as in Scott; to include a method of capturing interest associated with a whole or partial amount of money possessed or controlled by an owner/holder, as in Hardison; and to include bill splitting and account delegation for NFC, as in Huffines, to improve and/or enhance the technology for proximity based interactions via mobile devices, as in Wheeler, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to transmit a notification for verification of resource distribution so that the invention would have a means by which notification for verification of resource distribution has been completed successfully, correctly utilizing the identified payment method, and securely. 

Claim 10
Wheeler, Huffines, and Hardison disclose the limitations of Claim 1. 
Wheeler, Huffines, and Hardison do not teach, however, Scott teaches the system of claim 1, wherein the resource transfer input and the resource transfer data are totaled and cross-referenced via the third party resource transfer system to ensure correct total resource allocation to the third party resource transfer system. ([0321])

Scott teaches secure processing of electronic payments. It would have been obvious to one of ordinary skill in the art to include secure processing of electronic payments, as in Scott; to include a method of capturing interest associated with a whole or partial amount of money possessed or controlled by an owner/holder, as in Hardison; and to include bill splitting and account delegation for NFC, as in Huffines, to improve and/or enhance the technology for proximity based interactions via mobile devices, as in Wheeler, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to confirm correctness of resource transfer data so that the invention would have a means by which to confirm for the user that the resource transfer data has been correctly transferred to meet and satisfy the user expectations for the resource transfer. 

Conclusion














































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ortiz et al (U. S. Patent Application Publication No. 20180253727 A1) – Secure Funding of Electronic Payments
Ortiz recites systems (100, 900), methods, and machine-executable data structures for the processing of data for the secure creation, administration, manipulation, processing, and storage of electronic data useful in the processing of electronic pay-ment transactions and other secure data processes. Aspects of such methods, systems (100), and data structures enable designation by users of transaction controllers (110) of logical criteria to be applied in generation of data sets identifying preferred sets of financial account(s) to be applied in satisfaction of electronic payment transactions processed over data communication networks 200 between account administration systems 120, 160, and merchant systems 130, in advance of or at the time of the transactions. Ortiz was not used as prior art as the cited references better taught the claimed subject matter. 
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 8:00 AM – 4:30 PM Monday – Thursday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN CHISM/
Examiner, Art Unit 3692

/DAVID P SHARVIN/Primary Examiner, Art Unit 3692